TEEA~TORNEYGENERAL
                                 OlF TEXAS
                                 AUSTIN.TEXAS
PmCE     DANIEL
rnoamr    a-z.


                                    Hay 10, 1948


          Hon. L. A. Woods                Opinion Ro. V-562
          State Superintendent
          Department of Education         Ren Incorporationof a
          Austin, Texas                       Rural High School
                                              District
           Attn.; Bon. T, M, Trimble
                  First Assistant
          Dear Sirn
                     We refer to your letter of recent date request-
           ing an opinion on whether& rural high school district
           classed as a common district under Article 2922b, Ver-
           non's Civil Statutes, may under the incorporationstat-
           utes, Articles '2757and 27423, as amended, incorporate
           itself into an independent school district.
                     Article 2922b insofar as the same Is perti-
           nent to this opinion provides8
                       "Rural high school districts as pro-
                  vided.for in the preceding article (Art,
                  2922s) shall be classed as common school
                  districts,and all other districts,vheth-
                  er common or Independent, composing such
                  rural high school district shall be re-
                  ferred to in thiz Act as elementary school
                  districts; . + .
                      Article 2922a provides, in paPt, as follovs~
                       n
                        e     Provided that the county school
                  trustee ihill have the authority to abolish
                  a real high school district on a petition
                  signed by a majority of the voters of each
                  elementarydistrict composing the rural high
                  school district and where such district has
                  been abolished the elementary districts shall
                  automatically,,Irevert
                                       back to their original
                  status, a 0 a
                    When school districts are consolidatedunder
           provisions of Article 2806 they cease, for most purposes
Han, L. A. Woods, page 2   (V-562)


at least,
.  -        to .have  any independentexistence, On the other
                   -.....
nana, wnen school districts are grouped-or one or more
annexed to another under the authority of the rural high
school district statutes,Articles 2922a to 2922L inclu-
sive, to form a rural high school district, the former
districts composing the rural high school district do not
cease to have an independentexistence, State v. Caden-
head, 129 S.W.(2d) 743, (writ ref.); tiinity Inde endent
School Dist. v. District Trustees, Etc,, 135 S-W,P26)
1021, (writ ref.); Weaver v. Board of Trustees of Wilson
hd. Sch. Dist,, 184 S.W.(2d) 864. It ha8 been held al-
so that where a common school district has been oonvert-
ed Into an independent school district in accordance
with incorporationstatutes, the old common school dis-
trict ceased to exist and an entirely new district was
created thereby; further, that all maintenancetaxes
theretoforevoted by the common district ceased to be in
force. P ote Indep ndent School Dint. v. Dyer, 34 SOW.
(26) 578 fCom. App.7 followed in Bi foot Independent
School District v. Genard, 116 S-W,726) 804, affirmed
in 129 S.W.(2d)    1213,  Commission of Appeals-memorandum
decision,
           Thus, it is clear that when a county school
board creates a rural high school district in accordance
with Articles 2922a, et seq,, and where high school dis-
 trict under Article 2922b is classed a common school dis-
 trict, the districts which compose the rural high school
district have not ceased to have an independentor separ-
ate existence. In fact, Article 2922f provides that the
 county school board shall not have the authority to abolish
 OP consolidateany element=    school district already es-
 tablished exceut upon a vote of a majority of the quali-
fied-electorsresiding in such elementarydistrict. Fur-
 ther, when a rural high school district classed ss com-
,mon is created, there is not thereby created a new com-
mon school district entity entitled to all the privileges
 of the laws applicable to common school districts as com-
monly recognized and understood,but rather there is
 thereby created a rural high school district (distinct
 in nature from a common school district) composed of sev-
 ers~lexlating common and/or independent school districts,
which rural high school district is classed aa common by
,Article2922b to accomplish the intended purpose of the
real   high school district statutes.
         We quote from County Board of School Trustees
v. Wilson, 15 S.W.(2d) 144, at pages 147 and 1488
Hon. L. A, Woods, page 3   (V-562)


         "The provisions of chapter lgA, be-
    ing remedial in their nature, should be
    liberally COn8tPUedwith a view of cor-
    recting the conditions sought to be re-
    medied, and e'ffectuatingthe intention
    of the Legislature in enacting said chap-
    ter. To aCCOmpli8h such intention, $.t
    is thought said board should have the
    authority, after grouping certain dia-
    triCt8, to add to the district thus form-
    ed, by again grouping or annexing other
    districts as nPovided in article 2922a;




     upon scholasticpopulation]as-the chang-
     ed conditionsmay require. We think at
     the time the order of which complaint is
     made was entered the Ben Hur rural high
     8ChOO~ diatPict was a common school dis-
     trict within the meani
     2922a and 2922b, .,o
          We belleve'furtherthat Article8 2757 and 2742j
ppoviding the procedure for the incoPporationor conver-
sion of common school districts into independent school
districts are applicable and available only to common
school districts created as such and which are subject
to all the laws applicable to common school districts;
that the provisions of safd incorporationstatutes were
neveP intended to be and are not available to rural high
school di8tPicts classed as common within the meaning of
Articles 2922a and 2922b,
          Article 2757 provides the ppocedure for the
incorporationof an independent school district out of
a common school diatzrictcontaining700 inhabitantsor
moree Article 27423 pPovides the procedure for the in-
coPporationof an Independent school distpict out of a
common school district in which there ia~maintaineda
first class high school of twelve grades, ,offeringaix-
teen or more credits. We know of no statute 0P proce-
dure by which a rural high school di8tPiCt as distin-
Hon. L. A. Woods, page 4   (V-562)


guished from a common school district ray bb converted
or changed by incorporationfrom s district containing
several existing aommon and/or independentdistricts in-
to a single newly created independentschool district0
          Furthermore,it has been held in Trinity Inde-
 endent Sch. Diat. v. Diatrfot TPuatees/Etc., 135 S.W,
726) 1021 (writ ref.), that where thePe hea been annexa-
tion of common SOhO    diStriCta to an independentschool
district having 250 OP more aoholastioaunder the provi-~.
aIOns of Artiale 29228, these annexationsby virtue of
the pPovisiona of Article 2922b have not changed the
atatus of the independentdistrict to’~arural high aahool
district. County Board of School Trustees v. OPay, 142
S.W,(2d) 697, writ refused.  But.it hs8 been al80 held
that where there ‘hasbeen annexation of six common sahool
districts to an independentschool district having 250
OP moPe acholastlasafter an election held as required in
Article 2922a, the district so cPeated was a PuPal high
school diatriat compoaed,ofseven elementaPg school dis-
tricts, and was not, as contended,a single enlargstl in-
dependent school dintriat. Live Oak Count Bd “Etc. v,
Whitastt CoassonSch.. Diat. 181 S.W.(2d) 816 {mif ref.);
WeaveP v. Board of Trustees of .WilaonIM. SAh. Dist.,
184 S.W;(2d) 864; Dawn Common School Diat. v. County
Sohool Board, 205 S.W.(2d) 826, writ refused. Thus,,all
school diatPiota oreated by grouping under Article 2922a
OP created by grouping and/or annexation after an elea-
tion held as mquired in Article 2922c, ape rural high
school dlstrlcrtaclassed as common by vlPtue of ths pro-
visions of Article 2922b. In ahoPt, there is no such
entity as a rural high school district classed a8 an
independentdistrict OF vhiah, in the usual mesning of
the tePm, ia an independentdistrict.
          Article 2922a provides the pPoaednre for tha
abolishment of a~Pura1 high school diatpiet, thus enabl-
ing the districts Composingan establishedrural high
school district to revestto theip original status af-
ter which they may consolidateand incorporateIn ao-
coPdance with applicable statutes.
          Former Attorney General’s Opinion Bo. O-3424
being inconflict herewith, the same la withdrawn and
OverPIlled
         0


          A rural high school district may not
.



    HOIL   L. A. Woods, page   5   (V-562)



           be incorporatedinto an Independent school
           district, there being no applicable vtata-
           tory provision.
                                             Yours very   truly,
                                       ATTORIiEXGEREXAL OF.TFXAB



    CEO:auf                                  Chester E. Ollison
                                             Assistant


                                       APPROVED: